Citation Nr: 1418969	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  07-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability, to include hypertension, arteriosclerotic heart disease, status-post coronary bypass and graft, for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran had active service from December 1956 to August 1957.  He died in late 2003.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2004 and December 2004 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

At the time of the Veteran's death, his petition to reopen a previously denied claim of entitlement to service connection for a heart disability was pending.  Notably, the claim had been remanded by the Board for further development in August 2003, just prior to the Veteran's death in December 2003.  The appellant filed a claim for dependency and indemnity compensation (DIC) in January 2004.  Accordingly, the Veteran's original petition has remained pending as a claim for accrued benefits purposes and is properly continued by the appellant.

The appellant's claims on appeal were previously remanded for further development in January 2009, September 2011, September 2012, and September 2013.  Although prior Board remands indicated that the appellant had been substituted as the claimant pursuant to 38 U.S.C.A. § 5121A, the Board, in retrospect, observes that the appellant has not been substituted as the claimant, but rather is deemed to be seeking accrued benefits pursuant to the claim pending at the time of the Veteran's death pursuant to 38 U.S.C.A. § 5121.

In promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008.  There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims 
regarding substitutions of claimants in the case of death of a claimant.  Cf. 38 U.S.C.A. §§ 5121, 5121A.  Most notably, when adjudicating accrued benefits claims, only the evidence of record at the time of the original claimant's death may be considered as the basis for a determination on the merits of the claim.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the original claimant after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.

In the instant appeal, the Veteran died in late 2003, well before the requisite date of October 10, 2008, in order for the appellant to be substituted as the claimant.  Thus, as a matter of law, the appellant could not have been substituted as the claimant in the Veteran's pending appeal.  Thus, the Board must consider the appellant's claim as a claim for accrued benefits purposes only.

Most recently, in a September 2013 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The agency of original jurisdiction continued the previous denials in a January 2014 Supplemental Statement of the Case.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  In November 1988, the RO declined to reopen a previously denied claim of entitlement to service connection for a heart disability, to include hypertension, arteriosclerotic heart disease, status-post coronary bypass and graft.

2.  The evidence received since the November 1988 RO decision is cumulative of the evidence at the time of the prior final denial of service connection for a heart disability, and does not raise a reasonable possibility of substantiating the claim for accrued benefits purposes.

3.  The Veteran died in late 2003 due to acute pulmonary edema and myocardial infarction.

4.  At the time of the Veteran's death, service connection had been established for hepatitis C.

5.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.

6.  The record contains no indication that the Veteran's death from acute pulmonary edema and myocardial infarction was proximately due to or the result of his active service.


CONCLUSIONS OF LAW

1.  A November 1988 RO decision denying an application to reopen a claim of entitlement to service connection for a heart condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Since the November 1988 RO decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for a heart condition for accrued benefits purposes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the pending new and material evidence for accrued benefits purposes claim, a notice letter in October 2012 complied with VA's duty to notify the appellant with regard to this issue.  The letter also notified the appellant of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, in the October 2012 letter, the RO informed the appellant of its duty to assist her in substantiating her claim to reopen under the VCAA, and the effect of this duty upon this issue.  This letter informed her of what constituted new and material evidence to reopen the previously denied, unappealed claim.  She was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required by Kent v. Nicholson, 20 Vet. App. 1 (2006), as the appellant was advised of the exact reason for the previous denial and the evidence needed to reopen the claim.  Moreover, there is no timing problem as to notice since, as indicated above, the appellant's claim was readjudicated in SSOCs dated in February 2013 and January 2014, following the issuance of the October 2012 letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Board finds that all notification and development action needed to arrive at a decision as to the DIC claim on appeal has been accomplished.  Through a notice letter dated in February 2004, the RO notified the appellant of the information and evidence needed to substantiate her claim.

The Board also finds that the February 2004 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letter, the RO notified the appellant that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the appellant to submit medical evidence, opinions, statements, and treatment records regarding the Veteran's disability.  Accordingly, the appellant received proper notice pursuant to the mandates of the VCAA.

In addition, the appellant received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination in letters dated July 2010 and July 2008.  Moreover, there is no timing problem as to Dingess notice since, as indicated above, the appellant's claim was readjudicated in the April 2010, July 2012, February 2013, and January 2014 Supplemental Statements of the Case, following the issuance of the Dingess compliant letters.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Further, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA and private treatment records, a lay statement, and statements of the Veteran and the appellant.

The Board notes that, in compliance with the multiple Board remands, the agency of original jurisdiction repeatedly attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC).  However, the RO was notified that the Veteran's service treatment records were destroyed in a fire at the NPRC.  Additional inquiry to the Department of the Army and McGuire Air Force Base did not yield the Veteran's service records.  The appellant was notified of this issue in December 2013.  See the Formal Finding of Unavailability dated December 2013.

The Board finds that reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate the claims being decided herein, including efforts to obtain service treatment records that were apparently destroyed in the NPRC fire or are otherwise unavailable.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit (Federal Circuit) elaborated on VA's responsibility to obtain a Veteran's service medical records.  The Board finds, however, that in light of evidence that the records are unavailable there is no reasonable possibility that the missing records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.

Pursuant to the September 2013 Board Remand, the agency of original jurisdiction also attempted to obtain any outstanding records of VA treatment received by the Veteran at the Jesse Brown VAMC (previously known as the West Side VAMC) in Chicago, Illinois, dated between January 1958 and February 1964.  However, said facility indicated that they had no information pertaining to the Veteran for these dates.  See the response from the Jesse Brown VAMC dated October 2013.  The Court has held that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The appellant has been accorded the opportunity to provide such records herself.  Therefore, VA has no further duty to her with respect to obtaining these records.

With respect to the cause of death claim, in October 2011, a VA medical opinion was obtained that contains sufficient evidence by which to decide the claim.  The opinion addresses the etiology of the Veteran's cause of death and provides detailed rationale to support the conclusion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board, therefore, concludes that the October 2011 VA medical 
opinion is adequate.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the new and material evidence claim, there is no indication that any additional action is needed to comply with the duty to assist.  As will be discussed below, evidence sufficient to reopen the claim has not been received.  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues on appeal.

Claim to Reopen

While a Veteran's claim for service connection terminates at the time of his death, a qualified survivor may continue, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); Landicho v. Brown, 7 Vet. App. 42.  Moreover, while an accrued benefits claim is separate from a claim for service connection claim filed prior to the Veteran's death, the accrued benefits claim is nevertheless derivative of the Veteran's initial claim.  Thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered by the VA to which a Veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the Veteran but unpaid will, upon the death of the Veteran, be paid to his spouse, children, or dependent parent.  38 U.S.C.A. § 5121(a) (West 2002 & 2012); 38 C.F.R. § 3.1000 (2013).

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for benefits or else be entitled to benefits under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002) & 2012); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In this matter, at the time of the Veteran's death, he had a service connection appeal pending.  The issue on appeal at that time was whether new and material evidence had been received to reopen a claim of entitlement to service connection for a heart condition, to include hypertension, arteriosclerotic heart disease, status-post coronary bypass and graft.  One month after the Veteran's December 2003 death, in February 2003, the appellant submitted a claim for that disability for accrued benefits purposes.  Therefore, her claim was timely filed.

Because the appellant's claim is for the purpose of accrued benefits, the Board is barred from considering evidence received after the date of the Veteran's death other than service or VA records that were constructively of record at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The Veteran filed an original claim of entitlement to service connection for a heart disability in January 1979, which was denied in an April 1979 rating decision.  He filed a timely appeal as to that denial and the service connection claim was ultimately denied by the Board in a July 1980 decision.  The Veteran's attempt to reopen his claim was denied in a September 1983 rating decision.  Again, the Veteran appealed the denial to the Board and, in a July 1986 decision, the Board declined to reopen the Veteran's service connection claim.  

In September 1988, the Veteran again filed to reopen his claim of entitlement to service connection for a heart condition.  The RO confirmed and continued the prior denial in a November 1988 decisional letter.  The Veteran did not appeal and the RO decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.
Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

As described above, the Veteran's claim of service connection for a heart condition was last previously considered and denied in a November 1988 RO action.  The evidence associated with the Veteran's claims file at the time of the last final denial included, but was not limited to, his post-service VA and private treatment records, a lay statement from fellow service member, Mr. W.M.R., the report of a July 1976 VA examination, the transcript of October 1985 RO hearing, and written statements and argument from the Veteran.

At the time of the last final denial, the Veteran contended that he had a heart condition that manifested during his active service.  Specifically, he argued that he suffered an episode of chest pain in 1956/1957 during which he lost consciousness and was subsequently hospitalized.  See, e.g., the Veteran's statements dated March 1979 & the RO hearing transcript dated October 1985.  He additionally stated that he was hospitalized shortly thereafter for more than 15 days for continued chest pain and weakness.  See the RO hearing transcript dated October 1985.  The Veteran contended that he continued to suffer from chronic chest pain and related cardiovascular symptoms dating from his active service.  Id.  The medical evidence of record documented the Veteran's complaints of chest pain in August 1969; diagnoses of hypertension and angina pectoris were noted in November 1971.  A January 1978 private treatment record documented a history of hypertensive crisis, transient ischemic attack, and costochondritis.

In November 1988, the RO declined to reopen the Veteran's previously denied claim because he did not submit new and material evidence demonstrating that his claimed heart condition was incurred during his active service.

As indicated above, the November 1988 RO denial of the claim is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1100.  The Board's inquiry will, therefore, be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claim of entitlement to service connection for a heart condition, for accrued benefits purposes, has not been received.

The evidence associated with the claims file subsequent to the prior final decision includes, but is not limited to, the Veteran's August 1994 claim to reopen; VA and private treatment records, the transcript of the December 1997 RO hearing, and lay statements of the Veteran and the appellant.

Medical evidence has been added to the record indicating that the Veteran had continuing diagnoses hypertension and coronary artery disease.  See, e.g., the VA treatment records dated September 1982.  Private treatment records demonstrated that the Veteran experienced chest pain in February 1964.  The Board recognizes that this evidence is new, in that it was not of record at the time of the last final denial; however, this evidence is not material because the question of current and continuing diagnosis and post-service symptoms of chest pain were not in dispute.  With regard to the Veteran's repeated assertions concerning the incurrence and etiology of the current disability, these contentions are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The recently received evidence documents a currently diagnosed heart condition as well as the Veteran's contentions of in-service aggravation and continuing symptomatology; this evidence cannot be considered "material" because it is cumulative of the evidence previously of record.  The Board notes that the lay statements of the appellant while new, are not material as these statements are simply reiterations of the Veteran's statements concerning current and continuing cardiovascular symptomatology.  To this end, while the Board acknowledges that the Veteran and the appellant are presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that they are competent to opine on complex medical questions such as the etiology of the claimed heart condition.

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal neither the Veteran nor the appellant has not provided evidence or argument concerning nexus that was not previously considered in prior decision.  Accordingly, the contentions of the Veteran and appellant made during the current appeal may not be deemed to be both new and material.  Shade, supra.

The appellant has been afforded ample opportunity to submit new and material evidence.  38 U.S.C.A. § 5107(a).  As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156.  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for a heart condition, to include hypertension, arteriosclerotic heart disease, status-post coronary bypass and graft, is not reopened for accrued benefits purposes.
Service Connection for the Cause of the Veteran's Death

The cause of a Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In this matter, the appellant asserts entitlement to service connection for the cause of the Veteran's death.  Specifically, she contends that the Veteran's service-connected hepatitis C caused or contributed to the cause of the Veteran's death.  See, e.g., the appellant's claim dated January 2004.  For the reasons set forth below, the Board finds that service connection is not warranted for the cause of the Veteran's death.

The Veteran died in late 2003, and the Certificate of Death reflects that the immediate causes of death were acute pulmonary edema and myocardial infarction.  Service connection was not in effect for those conditions at the time of the Veteran's death.

As was noted above, the Veteran served on active duty from December 1956 to August 1957.  He was diagnosed with post-transfusion hepatitis C following coronary artery bypass graft surgery in October 1986.  See the VA treatment records dated in November 1987.  It is undisputed that the Veteran was service-connected for hepatitis C under 38 U.S.C.A. § 1151.  See the rating decision dated July 1997.

The October 2011 VA medical opinion addressing the cause of the Veteran's death shows that the VA examiner reviewed the Veteran's medical history and concluded that the "service-connected disability is not caused by or contributed substantially and materially to the Veteran's death."  The examiner explained as follows: 

Hepatitis C is a contagious liver disease that results from infection with the hepatitis C virus.  Following initial infection, approximately 80 percent of people do not exhibit any symptoms.  When a chronically-infected person develops symptoms, it may indicate advanced liver disease.

The Veteran admitted due to chest pain, short[ness] of breath, uncompensated congestive heart failure on November 9, 2003; the Veteran develop[ed] left lung pneumonia, fungemia, non-st segment elevation myocardial infarction, ventricular dysrthymias, diabetes mellitus uncontrolled, and anemia before his dea[th].  The death certificate refers cause of death as acute pulmonary edema; and the main cause that initiated the events was myocardial infarction.

All of this complication during his hospitalization and cause of death [did] not have any relationship with the liver infection (hepatitis C).  The Veteran present[ed] [with] problem[s] at [the] cardiac system, renal system, vascular system, and pulmonary system.  The Veteran [did] not present[] failure at hepatic system during his last hospitalization.  These conditions develop at separation organs, and presented with different etiologies.

See the VA examination report dated October 2011.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the medical evidence of record demonstrates that the service-
connected hepatitis C did not cause or contribute to the Veteran's death.  Crucially, the Board finds the October 2011 VA medical opinion to be probative as to the question of etiology, as it appears to have been based upon a thorough review of the record and provided detailed rationale based upon the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, the conclusions of the October 2011 VA examiner was rendered based upon review of the entire claims file and discussion of the clinical record.  In addition, the rationale set forth by the VA examiner was substantial, thorough, and based on the overall record.

The Board notes that the October 2011 VA examiner initially checked a box on the examination form endorsing a conclusion that 'regardless of an established baseline, was the Veteran's (claimed condition/diagnosis) is at least as likely as not aggravated beyond its natural progression by' the service-connected condition.  However, as indicated above, the examiner subsequently clarified that he intended his conclusion to be that the service-connected disability did not cause or contribute to the Veteran's death.

The appellant has not produced a medical opinion to contradict the conclusions of the October 2011 VA examiner.  As was explained previously herein, the appellant has been afforded ample opportunity to present competent medical evidence in support of her claim.  She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

Based on a review of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the appellant's contentions in support of medical nexus.  As a lay person, the appellant is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, she is not competent to provide medical conclusions as to the etiology of the Veteran's death.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the appellant is now claiming that the Veteran's service-connected hepatitis C caused or contributed to his death, a layperson without medical training such as the Veteran, is not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2013).

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the appellant's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted October 2011 VA medical opinion, and the lay evidence presented by the appellant, the Board finds that the negative evidence is more persuasive and of greater probative value.

In conclusion, the Board is sincerely grateful for the Veteran's honorable and faithful military service.  There is no doubt that the appellant is sincere in her belief that the Veteran's death was related to his period of active service.  Nevertheless, the Board has carefully reviewed the record in depth, and there is no basis upon which to grant the appellant's claim as the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  The Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for a heart disability for accrued benefits purposes is denied.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


